— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered December 4, 1987, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*608The great majority of the comments made in the prosecutor’s summation which are now asserted as error were either not objected to at trial or an objection was sustained and a curative instruction given. Consequently, these claims are not preserved for appellate review as a matter of law (see, People v Medina, 53 NY2d 951, 953; People v Thomas, 50 NY2d 467). Moreover, the alleged vouching by the prosecutor constituted fair response to the defense counsel’s summation in which the People’s witnesses were accused, inter alia, of having "concocted” and "fabricated” their testimony (see, People v Colonna, 135 AD2d 724; People v Colon, 122 AD2d 150; People v Lafayette, 118 AD2d 593).
We further find that the sentence imposed was not unduly harsh or excessive and does not warrant reduction in the interest of justice (see, People v Suitte, 90 AD2d 80). Brown, J. P., Lawrence, Kooper and Spatt, JJ., concur.